Citation Nr: 0412376	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-16 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  He died in June 2002.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been accomplished.

2.  The veteran died in June 2002; during his lifetime he was 
service-connected for spondylolisthesis with scoliosis and 
lumbar myositis.

3.  The veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
immediately preceding his death, nor was a total evaluation 
continuously in effect since the date of his discharge from 
military service and for at least five years immediately 
preceding his death.


CONCLUSION OF LAW

The criteria for a grant of DIC benefits under 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. §§ 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

With respect to the appellant's claim for a grant of DIC 
benefits, the record reflects that through the statement of 
the case and a letter dated in July 2002 from the RO, the 
appellant has been informed of the evidence and information 
necessary to substantiate her claim, the information required 
of her to enable VA to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  Although VA did not 
specifically inform the appellant that she should submit any 
pertinent evidence in her possession, it did inform her of 
the evidence that would be pertinent and that she should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

Following its review of the record, the Board is satisfied 
that there is no outstanding evidence that could be obtained 
to substantiate this claim.  Accordingly, the Board concludes 
that VA has complied with the duty to assist provisions of 
the VCAA and the implementing regulations.  

Analysis

DIC benefits are payable to a veteran's surviving spouse as 
if the veteran's death were service-connected if the 
veteran's death was not caused by his own willful misconduct 
and the veteran was in receipt of, or entitled to receive, 
disability compensation benefits at the time of death for a 
service-connected disability that was continuously rated 
totally disabling either for a period of 10 or more years 
immediately preceding death or since the date of discharge 
from military service and for at least five years immediately 
preceding death.  38 U.S.C.A. § 1318(b)(1); 38 C.F.R. § 3.22.  

For the purposes of § 1318, "entitled to receive" means 
that, at the time of death, the veteran had service-connected 
disability rated totally disabling by VA, with exceptions not 
pertinent to the present appeal.  38 C.F.R. § 3.22(b).

At the time of the veteran's death in June 2002, service 
connection was in effect for spondylolisthesis with scoliosis 
and lumbar myositis, rated 60 percent disabling.  The veteran 
was also evaluated as totally disabled due to individual 
unemployability (TDIU) as a result of the above-mentioned 
service-connected disability.  TDIU was granted in an April 
2002 rating decision and made effective February 6, 2002.  
The veteran did not disagree with the assigned effective 
date.  The veteran was rated as totally disabled from 
February 6, 2002, until the date of death in June 2002, for a 
total of nearly four months.  Consequently, he was not rated 
as totally disabled for a period of ten or more years 
immediately preceding his death.  Additionally, because the 
record reflects that he was separated from active military 
service in 1946, he cannot be said to have been rated as 
totally disabled on account of service-connected disability 
continuously since the date of his release from active duty 
and for at least five years immediately preceding his death.  

In addition, the appellant has not contended that the 
existing rating determinations during the veteran's lifetime 
reflect clear and unmistakable error, nor has she alleged any 
facts that would entitle her to DIC benefits under § 1318.  

Accordingly, entitlement to a grant of DIC benefits under 
§ 1318 is not warranted.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.  






REMAND

The VCAA and the implementing regulations are also applicable 
to the appellant's claim for service connection for the cause 
of the veteran's death.  

The record does not reflect that the RO has adequately 
informed the appellant of the evidence and information 
required of her.

The Board also notes that the record does not contain any of 
the terminal treatment reports for the veteran.  In addition, 
the appellant maintains that the veteran received treatment 
at the VA Hospital in Pittsburgh, Pennsylvania, as well as at 
Memorial Hospital in Johnstown.  Those records are not 
contained in the claims file either.

The appellant also contends that the veteran's immobility and 
confinement to a wheelchair due to his service-connected back 
disability caused blood clots which contributed to his 
stroke, and therefore, his death.  Additionally, the Board 
notes that according to letters from Jack L. DePriest, M.D., 
dated in October 2002 and May 2003, the veteran had deep 
venous thrombosis (DVT) throughout his right leg just before 
he died.  In the May 2003 letter, Dr. DePriest notes that the 
veteran was diagnosed with DVT approximately two years prior 
to his death and opines that the veteran's DVTs could have 
contributed to his stroke.  No treatment records containing a 
diagnosis of DVT are contained in the record.  In light of 
this information, the Board finds that further development, 
to include obtaining a VA medical opinion, is necessary.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should send the appellant a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
appellant submit any pertinent evidence 
in her possession.  In addition, the 
letter should request the appellant to 
provide the approximate dates of 
treatment or evaluation and the names and 
addresses of all health care providers 
who treated or evaluated the veteran for 
DVT.  The RO should also request that the 
appellant specifically provide the name 
and address of the Memorial Hospital in 
Johnstown that she referred to in her 
July 2003 statement, as well as the 
approximate dates of treatment and names 
of physicians who treated the veteran at 
that hospital.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unable to obtain any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and request her to 
submit the outstanding evidence.   

3.  The RO should then obtain any 
outstanding VA treatment records from the 
VA Hospital in Pittsburgh and any other 
private treatment records identified by 
the appellant.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the claims folder to be reviewed by a 
physician with appropriate expertise to.  
The physician should identify all 
disorders that played a material causal 
role in the veteran's death, and 
specifically address whether deep vein 
thrombosis played a material causal role 
in the veteran's death.  In addition, the 
physician should express an opinion with 
respect to each disorder that played a 
material causal role in the veteran's 
death as to whether it is at least as 
likely as not that the disorder was 
etiologically related to the veteran's 
active military service or to his service-
connected back disability.  The supporting 
rationale for all opinions expressed 
should also be provided.

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal on a de 
novo basis.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified, but she has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



